United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2757
                      ___________________________

                             Michael Lavern Boyd,

                     lllllllllllllllllllllPlaintiff - Appellant,

                                         v.

                     Doe, Health Services Administrator,

                           lllllllllllllllllllllDefendant,

  Greg Rechcigl, AHSA, East Arkansas Regional Unit; Amanda Sackett, Nurse,
           EARU (originally named as Sackett); Kenneth L. Holder,

                    lllllllllllllllllllllDefendants - Appellees.
                                     ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                ____________

                           Submitted: July 26, 2018
                           Filed: December 28, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________
PER CURIAM.

      Arkansas inmate Michael Boyd brought a civil rights action against state
corrections officials under 42 U.S.C. § 1983. The district court granted summary
judgment for failure to exhaust administrative remedies, see 42 U.S.C. § 1997e(a), and
Boyd appeals. We review the decision de novo. King v. Iowa Dep’t of Corr., 598
F.3d 1051, 1052 (2010).

        We conclude that a genuine dispute of material fact remains as to whether Boyd
exhausted administrative remedies that were available to him. A corrections official
rejected Boyd’s grievance appeal on the ground that he did not send all proper
attachments—namely, the unit level grievance form and two other attachments that
called for his name, his inmate number, and the date. But Boyd swore in his
complaint and in his objections to the magistrate judge’s recommendation that he had
submitted all necessary grievance attachments, and that corrections officials had not
returned the attachments to him. Further, the form that Boyd used to appeal the
grievance determination did not show that he was required to include his name,
Arkansas Department of Correction number, and date or include spaces for that
information. There is a material dispute, therefore, about whether Boyd complied
with the exhaustion requirement, either by submitting all of the required attachments
at the appeal stage or by submitting whatever attachments were available to him after
officials failed to return some forms to him with the decision on his grievance. A
record keeper’s declaration that a prisoner did not exhaust a grievance is insufficient
to establish non-exhaustion as a matter of law when the prisoner makes sworn
assertions that he took the necessary steps to exhaust. See Conner v. Doe, 285 F.
App’x 304, 304 (8th Cir. 2008).

       Accordingly, the judgment is reversed, and the case is remanded to the district
court for further proceedings. Boyd’s motion for an evidentiary hearing in the court
of appeals is denied.
                        ______________________________

                                         -2-